Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, AND 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al. (20210056209).
1. (Currently Amended) A method for creating a learning model that evaluates risks of applying a commit from a third-party product into a dependent product, the method comprising:
(The historical behavioral analysis of datasets release events over time (presented in the abstract) is considered to provide for the “learning model”, with the “over time” feature providing for the creating function. See also the “model” specified in sect. 0083, 0118, 0136 and 0208. The third party feature is taught via sect. 0153 in view of the third party feature in sect. 0049).
collecting historical data; (again see the abstract)
training the learning model using the collected historical data; and 
(this feature is provided via the “historical behavior” (training) utilized to determine that a new version component (collected data) presents unusual risk via sect. 0013 with the modeling feature specified above.)
using the learning model to determine if a future commit is problematic based on a commit complexity and an author experience, and if the future commit is problematic, (see the adaptive feature (learning) specified in sect. 0231. The complexity feature is taught via sect. 0095 and further emphasized via the modifying of critical functionalities (complexity) in sect. 0120 and the significant changes (complexity) in sect. 0078; while, the author’s experience is specified in sects. 0064, 0077 and 0119. The modifications are used to determine a new version or release (future commit) via the abstract, sect. 0016 and to block the release/commit when unusual risks (problematic risks) exists via sect. 0019. This feature was also addressed in the interview summary provided to the applicant on 9/27/22.)
sending the future commit for review before implementation and if not, implementing the future commit: wherein stability and security is improved while reducing the occurrence and severity of performance regressions.
(the commit is sent (sending) to the repository manager and the review is the functions provided by the “repository manager” in sect. 0232 and 0234), wherein stability and security is improved while reducing the occurrence and severity of performance regressions (see the security feature in sects. 0036-0037 and the identification, predicting, blocking, quarantining and flagging features in those same sections are considered to provide for stability).
4. The method of claim 1, wherein sending the future commit for review includes sending the future commit for review before implementation along with a report of the level of risk for the future commit (see the report in sect. 0148 with the most critical vulnerabilities providing for the level of risks. Also, see the “backing off” of commits (before Implementation) due to increased risks in sects. 0077-0078).
5. The method of claim 4, wherein sending the report also includes the reason for the level of risk (see the identification and classification of events (report including the level of risks) that is used to detect malicious patterns in sect. 0150 and the historical behavior in sect. 0055-0056 and 0062. Also, see the location dependent report in sect. 0078 sent to committers in sect. 0086, with some sample reasons indicated in sect. 0095).
6. The method of claim 4, wherein a reason includes commit complexity, author experience, author’s name or which component the commit affects (see the complexity feature in sect. 0095, experience feature in sect. 0077-0078, and namespace (authors name) in sect. 0228. Also, see the component in the abstract and sect. 0037).
7. The method of claim 1, wherein historical data includes an author experience and components that are most problematic (see the experience feature addressed in claim 6 and the problematic components in sect. 0250 (name of the component).
8. The method of claim 1, wherein training the learning model includes determining which historical data is useful for predicting a negative impact to the instruction processor emulator (see the predicting feature in sect. 0037 and the historical behavior (utilizing historical data) used to predict behavior (negative impact) in sect. 0055 and 0118).
9. The method of claim 9, wherein which historical data includes complexity of the commit and author experience. (see again the complexity feature in sect. 0095 and the experience feature in sect. 0077).
10. The method of claim 9, wherein historical data further includes an author's name and a component affected by the commit. (see again the rejection of claim 6).

Claims 11 and 14-20 are rejected for the same reasons as claims 1 and 4-10.

Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193